            Case 1:16-cv-01115-DJS Document 102 Filed 03/05/19 Page 1 of 1


HKP|               HARFENIST KRAUT & PERLSTEIN LLP

                                                                                      NEIL TORCZYNER
                                                                                          Attorney at Law
                                                                                      DIRECT TEL.: 516.355.9612
                                                                                      DIRECT FAX: 516.355.9613
                                                                                  NTORCZYNER@HKPLAW.COM

                                                                                       March 5, 2019
U.S. Magistrate Judge Daniel J. Stewart
James T. Foley U.S. Courthouse
445 Broadway - 4th Floor
Albany, New York 12207
By: ECF

       Re: Cinthia Thevenin, et al. v. The City of Troy, et al.
       Docket No: 16-CV-01115(DJS)

Dear Judge Stewart:

      The undersigned represents Plaintiff in this matter. Defendants are represented by
John Aspland of Fitzgerald Morris Baker. The instant letter application is respectfully
submitted with consent of counsel for the Defendants.

        As the Court is aware, on February 28, 2019, Defendants filed a Rule 56 Motion
seeking summary judgment on all claims alleged in the Complaint. (Docket Entry 101).
Thereafter, the Court issued a briefing schedule yesterday which set March 21, 2019 as
Plaintiff’s deadline for opposing the motion, March 28, 2019 for reply and April 4, 2019 as a
submit date. (Unnumbered Docket Entry of March 4, 2019).

        Due to the size of the motion, its dispositive nature and obligations in some other
matters, Plaintiff would respectfully request a minor modification to the briefing schedule.
After consulting with counsel for Defendants, Plaintiff respectfully requests that:

   •   Plaintiff’s deadline for opposition be extended from March 21 to April 2, 2019;
   •   Defendants’ deadline for reply be extended from March 28 to April 16, 2019;
   •   The submit date be adjourned from April 4 to a date suitable for the Court.

       Lastly, please be advised that the instant request is Plaintiff’s first request to amend
the briefing schedule for this matter.

       The Plaintiff thanks the Court for its consideration of this request.

                                Respectfully Submitted
                                HARFENIST KRAUT & PERLSTEIN, LLP
                                Attorneys for Plaintiff
                                By:    Neil Torczyner
                                       Neil Torczyner



                3000 Marcus Avenue, Suite 2E1            2975 Westchester Avenue, Suite 415,
                   Lake Success, NY 11042                       Purchase, NY 10577
            T – 516.355.9600 F – 516.355.9601           T – 914.701.0800 F – 914-708-0808.
